Citation Nr: 0736294	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, claimed as dermatitis due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).

The veteran testified at the RO before the undersigned 
Veterans Law Judge in July 2005. 

In both January 2006 and July 2006 the Board remanded the 
issue on appeal to the RO via the Appeals Management Center 
(AMC) for further action. 

The appeal is once again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In July 2007, the veteran's representative asserted that a 
remand was necessary in order to comply with the Board's 
January 2006 and July 2006 remands. 

In the January 2006 and July 2006 remands the Board 
specifically requested the RO to either refer the claims file 
to the veteran's primary physician at the VA Medical Center 
in Fayetteville, Arkansas, or to document the effort to 
contact that physician.  In August 2004 Dr. T.M. stated in an 
addendum that it was possible for the veteran's dermatitis of 
the upper extremities to be possibly Agent Orange induced.  

The July 2006 Board remand specifically requested the RO to 
refer the issue on appeal to the veteran's primary care 
physician who made the August 2004 note and if that was not 
possible then the RO should document its attempt to contact 
the physician and to include an explanation in the 
Supplemental Statement of the Case (SSOC).  However, the 
Board finds today that this remand was not complied with
and where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the Board finds that an additional 
attempt must be made to contact the VA physician who 
presented the revised November 2004 addendum.  This will, 
unfortunately, have the result of further delaying final 
adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  All current treatment records for the 
skin disability at issue should be 
obtained and incorporated into the claims 
file. 

2.  The veteran's claims file should be 
referred to his primary care physician, 
Dr. T.M., at the VA Medical Center in 
Fayetteville, Arkansas, who presented the 
August 2004 opinion that the veteran's 
dermatitis was possibly Agent Orange 
induced.  If that physician is no longer 
employed by the VA then the RO must 
document its attempts to contact the 
physician and if unsuccessful then the RO 
must explain this in the SSOC. 

3.  In the event Dr. T.M. can be 
located, he should be asked to provide 
a definitive opinion as to whether the 
veteran's diagnosed skin disorders are 
related to his active military duty.  
The entire claims file must be made 
available and the opinion report should 
include discussion of the veteran's 
documented medical history and 
assertions.  It is requested that Dr. 
T.M. indicate whether it is at least as 
likely as not that the dermatitis 
affecting the veteran's upper 
extremities is the result of exposure 
to Agent Orange, or is otherwise 
proximately due to, or the result of 
his service-connected soft tissue 
sarcoma that affected the same body 
part.  The physician should set forth 
the complete rationale for all 
conclusions reached.  If determination 
cannot be made without resort to 
speculation, the examiner should so 
state.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be reviewed with 
consideration of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC, that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


